17‐442‐cr 
United States v. Beal 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
 
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 9th day of April, two thousand eighteen. 
 
PRESENT:  AMALYA L. KEARSE,  
                    GUIDO CALABRESI,  
                    DENNY CHIN,  
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA, 
               Appellee, 
 
          v.                                                                                 17‐442‐cr 
                                                                                       
DANIEL C. BEAL, 
                              Defendant‐Appellant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR APPELLEE:                                                          RAJIT S. DOSANJH, Assistant United 
                                                                       States Attorney (Geoffrey J.L. Brown, 
                                                                       Assistant United States Attorney, on the 
                                                                       brief), for Grant C. Jaquith, United States 
                                                     Attorney for the Northern District of 
                                                     New York, Syracuse, New York. 
 
FOR DEFENDANT‐APPELLANT:                             BRUCE R. BRYAN, Syracuse, New 
                                                     York.  
 
              Appeal from the United States District Court for the Northern District of 

New York (Sannes, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendant‐appellant Daniel Beal appeals from a judgment, entered 

January 31, 2017, following his plea of guilty, convicting him of distribution, receipt, 

and possession of child pornography.  He was sentenced principally to 84 monthsʹ 

imprisonment and 15 yearsʹ supervised release.  As part of his plea agreement, Beal 

reserved his right to appeal a July 11, 2016, district court decision and order denying his 

motion to suppress electronic evidence and statements made to law enforcement 

officials, which decision he now challenges on appeal.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

              On July 21, 2015, federal law enforcement officials obtained a warrant to 

search for evidence of child pornography files that were being shared from a computer 

traced to Dacobe Enterprises, LLC (ʺDacobeʺ), in Utica, New York.  The warrant listed 

the property to be searched as ʺDacobe Enterprises LLC located at 325 Lafayette Street, 

Utica, NY described further in Attachment A.ʺ  Sp. App. 23.  Attachment A provided a 


                                            ‐ 2 ‐ 
 
description of the premises and included a photograph of the exterior of the building.  

The face of the warrant referred to ʺAttachment B,ʺ which described the items to be 

seized as ʺ[i]tems evidencing violations of Title 18, United States Code, Sections 2252A 

(distributing, receiving, viewing or possessing child pornography),ʺ and specifically 

listed computers and computer equipment.  Sp. App. 27.  The bottom of the warrant 

contained the handwritten notation ʺAddendum attached,ʺ followed by what appears 

to be the initials of the issuing judge.  Sp. App. 23.  The Addendum explained 

procedures for the seizure and search of computers and other electronic media.   

             On July 29, 2015, agents executed the warrant at Dacobe.  At the time, law 

enforcement officials had not yet identified the individual who downloaded and shared 

the child pornography.  Upon entering the premises, the agents first spoke with Bealʹs 

business partner, who then notified Beal of the agentsʹ presence and the purpose of their 

visit.  Beal then approached the agents ‐‐ who were sitting in a showroom ‐‐ and 

volunteered that they were looking for him.   

             The agents then began to interview Beal.  At the outset, Beal told the 

agents that he had downloaded images and videos of child pornography using a peer‐

to‐peer software program called Ares.  Beal also admitted that he brought a personal 

computer from his home that he used to download adult and child pornography, and 

stored pornographic videos on an external hard drive at his desk.  The agents were 

dressed in plain clothes and carried weapons, but the weapons were not visible.  The 

agents offered Beal bottled water, and asked him twice whether he wanted a bathroom 

                                           ‐ 3 ‐ 
 
break.  Beal was never told that he was not free to leave.  Beal also told the agents that 

he was expecting his son to arrive at Dacobe, and wanted to check his phone to see if he 

had any messages.  He was told he could not have his phone because it was likely being 

searched, but an agent offered to look for his son outside and tell him that Beal was in a 

meeting.   

               After approximately an hour and 45 minutes, the agents informed Beal 

that the interview would be moved across the street to the Utica Police Department.  

Beal was then arrested and read his Miranda rights.   

               On March 2, 2016, Beal was charged with distribution, receipt, and 

possession of child pornography.  On April 11, 2016, Beal filed a motion to suppress the 

physical evidence seized from Dacobe and statements he made during his interview 

with law enforcement officials.  The district court denied the motion on July 11, 2016.   

               Beal conditionally pleaded guilty on September 26, 2016.  He was then 

sentenced as set forth above on January 26, 2017.  This appeal timely followed. 

               On appeal from a district courtʹs ruling on a motion to suppress evidence, 

this Court reviews the district courtʹs legal conclusions de novo, and its findings of fact 

for clear error.  United States v. Ganias, 824 F.3d 199, 208 (2d Cir. 2016) (en banc).1 



  
1       The law is not clear as to whether we view the evidence in a light most favorable to the 
prevailing party on a motion to suppress.  Compare United States v. Schaffer, 851 F.3d 166, 173 (2d 
Cir. 2017) (explaining that in reviewing the denial of a motion to suppress, we view ʺthe 
evidence in the light most favorable to the governmentʺ), with United States v. Bershchansky, 788 
F.3d 102, 109 (2d Cir. 2015) (ʺWe think the better approach is to review the district courtʹs 
findings of fact for clear error without viewing the evidence in favor of either party.ʺ).  We need 
not decide this issue, however, because we conclude that the district court properly denied the 
                                               ‐ 4 ‐ 
 
              Beal challenges the district courtʹs denial of the motion to suppress on two 

grounds:  First, Beal argues that the search warrant at issue did not satisfy the Fourth 

Amendmentʹs particularity requirement because it did not list computers or electronic 

media in the section of the warrant identifying the place to be searched.  Second, Beal 

argues that the statements he made to agents during his interview should be 

suppressed because he was in custody and did not receive Miranda warnings. 

              As to Bealʹs first argument, we are not persuaded.  Beal cites no authority 

for the proposition that, to comport with the Fourth Amendmentʹs particularity 

requirement, a warrant must identify computers and electronic media as ʺplaces to be 

searched,ʺ as opposed to only items to be seized.  In any event, we agree with the 

district court that the ʺsearches in this case [fell] within the particularized, authorized 

scope of the warrant, and thus did not violate the Fourth Amendment.ʺ  Sp. App. 11.  In 

its authorization as to ʺthe property to be seized,ʺ the warrant stated ʺSee Attachment 

B,ʺ App. 34; Attachment B stated that ʺ[t]he authorization includes the search of 

electronic dataʺ App. 35; see, e.g., Groh v. Ramirez, 540 U.S. 551, 557‐58 (2004) (explaining 

that courts may construe warrants with reference to supporting documents that are 

attached to the warrant and incorporated by reference).  Additionally, by expressly 

authorizing the search of Dacobe and the seizure of electronic devices evidencing 

violations of 18 U.S.C. § 2252A, the warrant authorized the search of those items for 



motion to suppress regardless of whether we view the facts in a light more favorable to either 
party. 
                                              ‐ 5 ‐ 
 
evidence.  See, e.g., Fed. R. Crim. P. 41(e)(2)(B) (ʺUnless otherwise specified, the warrant 

authorizes a later review of the media or information consistent with the warrant.ʺ). 

               We also agree with the district court that even if the warrant were invalid, 

the good faith exception to the exclusionary rule applies because the officersʹ reliance 

upon the warrant was objectively reasonable.  See United States v. Clark, 638 F.3d 89, 99 

(2d Cir. 2011) (recognizing ʺan exception to the exclusionary rule for evidence obtained 

in objectively reasonable reliance on a subsequently invalidated search warrantʺ 

(internal quotation marks omitted)).  As the warrant was not facially deficient, for the 

reasons set forth above, we agree that ʺa reasonably well‐trained officer executing the 

warrant would not have known that the search and seizure exceeded the scope of the 

warrant, and therefore, suppression would serve no deterrent purpose and is 

unwarranted,ʺ Sp. App. 14; see, e.g., Bershchansky, 788 F.3d at 113. 

               As to Bealʹs second argument, we also agree with the district court that 

Beal was not in custody for purposes of triggering Miranda protections.2  See United 

States v. Familetti, 878 F.3d 53, 57 (2d Cir. 2017) (explaining that for Miranda safeguards 

to apply, a person must both be ʺin custodyʺ and subject to ʺinterrogationʺ (internal 

quotation marks omitted)).  Our decisions in Familetti and United States v. Faux, 828 F.3d 




  
2       We acknowledge that there is some dispute over which party carries the burden of 
proving that a defendant was in custody.  See United States v. Simmonds, 641 Fed. Appʹx 99, 102 
(2016) (summary order) (explaining that we need ʺnot decide the [burden] issue . . . because . . . 
the totality of the circumstances show that [the defendant] was not in custodyʺ).  We also need 
not decide that issue here, because we conclude that Beal was in custody regardless of which 
party had the burden of proof. 
                                               ‐ 6 ‐ 
 
130 (2d Cir. 2016), are instructive.  In Familetti, we held that the defendant was not in 

custody because the officers had questioned him in his bedroom in a conversational 

tone, he was not restrained, and the agentsʹ weapons were not drawn.  878 F.3d at 60‐63.  

In Faux, we also found that the defendant was not in custody where she was 

interviewed for hours at her home, was not handcuffed, was never told she was not free 

to leave, and officers did not display weapons or otherwise threaten or use physical 

force against her.  828 F.3d at 138‐39. 

              As in those cases, Beal was questioned in a conversational tone by agents, 

he was not restrained, and the officersʹ weapons were not visible.  Additionally, Beal 

voluntarily met with the agents, and the agents wore plain clothes, interviewed Beal at 

his place of business in an open showroom, and did not tell Beal that he could not leave 

or physically block or prevent him from leaving the room.  Although the officers did 

not affirmatively tell Beal that he could leave, that fact is insufficient to indicate that he 

was in custody.  ʺIn the absence of actual arrest, an interrogation is not custodial unless 

the authorities affirmatively convey the message that the defendant is not free to leave, 

or that he is completely at the mercy of the police.ʺ  Familetti, 878 F.3d at 60 (citation 

omitted).  Under the circumstances, ʺthe environment did not present the same 

inherently coercive pressures of concern in Miranda.ʺ  Sp. App. 22.  Accordingly, we 

agree with the district court that Beal was not in custody for purposes of Miranda, and 

suppression of the statements was not warranted.   



                                              ‐ 7 ‐ 
 
             We have considered Bealʹs remaining arguments and find them to be 

without merit.  For the reasons set forth above, we AFFIRM the district courtʹs 

judgment. 

                                         FOR THE COURT:  
                                         Catherine OʹHagan Wolfe, Clerk of Court 




                                          ‐ 8 ‐